DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (I): a continuous central projection wall — claims 65 and 86 over a phone call made on Aug. 26, 2021 with Dannis Dailey is acknowledged.
Claim Suggestions
The term “filter media pack” and “media pack” are used interchangeably in the disclosure. Claims dated May 19, 2021 (“Claims”). The examiner encourages the applicant to use the term consistently in the Claims to avoid unnecessary confusions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites:
a media pack comprising open cell foam.”

Claim 27 is indefinite because it is unclear if “a media pack” is the same as “a filter media pack” in claim 26. 
For the purpose of examination, claim 27 is interpreted as:
“27. The air filter cartridge according to claim 24 wherein: (a) the air filter cartridge includes [[a]] the filter media pack comprising open cell foam.”

Claim 72 recites: 
“72. The combination air filter cartridge and coupling system according to claim 69 wherein: (a) the air filter cartridge includes a media pack comprising open cell foam.” Emphasis added. 

Claim 72 is indefinite because it is unclear if “a media pack” is the same as “a filter media pack” in claim 69.  
For the purpose of examination, claim 72 is interpreted as:
“72. The combination air filter cartridge and coupling system according to claim 69 wherein: (a) the air filter cartridge includes [[a]] the filter media pack comprising open cell foam.”


Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 24 and 56–57, 59–65, 67, 69–71, 77–78, 80–86 and 88–89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baseotto et al., US 2009/0094951 A1 (“Baseotto”). 
Claims 27–31, 58, 72–76 and 79 are rejected under 35 U.S.C. 103 as being obvious over Baseotto in view of Nepsund et al., US 6,015,452 A (“Nepsund”). 
Claims 68 and 89 are rejected under 35 U.S.C. 103 as being obvious over Baseotto.  
Claim 24 
The closed, first end cap comprises a cartridge-side coupling element of a coupling system for releasably coupling the air filter cartridge and a housing of a dedicated air filter assembly. The cartridge-side coupling element comprises a first portion, a central projection, and a groove located between the first portion and the central projection. The first portion of the cartridge-side coupling element covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack. The groove is surrounded by the first portion and opens in a direction away from the second end of the media pack. The central projection is surrounded by the groove. The cartridge-side coupling element also comprises a central recess surrounded by the central projection. The central recess opens in a direction away from the second end of the media pack. 
The open, second end cap comprises a first portion covering at least a portion of the second end of the media pack and including a surface facing in a direction away from the second end of the media pack. The open, second end cap comprises an axially directed housing seal member located on the surface of the first portion of the open, second end cap. The open, second end cap also comprises a clean air outlet surrounded by the first portion and the axially directed housing seal member.
Here, the limitation of “closed, first end cap” and “cartridge-side coupling element” are essentially the same element as the instant disclosure indicates that “the cartridge-side coupling element 10 is a closed end cap of an air filter cartridge.” Spec. dated Nov. 07, 2019 (“Spec.”) p. 15.  
Baseotto discloses an air filter cartridge (i.e., air filter cartridge 5). Baseotto Fig. 1, [0058]. The air filter cartridge 5 comprises a filter media pack (i.e., media pack 25) extending between a first end (i.e., end 25b) and a second opposite end (i.e., end 25c). Id. at Fig. 1, [0059] Id. The air filter cartridge comprises an open, second end cap (i.e., end cap 26) on the second end of the filter media pack. Id.
Baseotto discloses that the closed, first end cap 27 comprises a cartridge-side coupling element (i.e., end cap 27) of a coupling system (i.e., end cap 27 and access cover 4) for releasably coupling the air filter cartridge 5 and a housing (i.e., housing 2) of a dedicated air filter assembly. Id. at Fig. 1, [0058]–[0059]. The cartridge-side coupling element 27 comprises a first portion (i.e., outer ring section 65), a central projection (i.e., projection arrangement 70), and a groove (i.e., inner projection 55) located between the first portion 65 and the central projection 70. Id. at Figs. 4–5, [0097], [0099] and [0103]. The first portion 65 of the cartridge-side coupling element 27 covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack (i.e., outer ring section 65 in overlap with media pack 25 and extends from a periphery of the first end of the media pack 5). Id. at Figs. 4–5, [0099]. The groove 55 is surrounded by the first portion 65 and opens in a direction away from the second end of the media pack. Id. at Fig. 5, [0055]. The central projection 70 is surrounded by the groove 55. The cartridge-side coupling element 27 also comprises a central recess (i.e., center 27z) surrounded by the central projection 70. Id. at Fig. 5, [0113]. The central recess 27z opens in a direction away from the second end of the media pack 27. Id. 
Baseotto discloses that he open, second end cap (i.e., end cap 26) comprises a first portion covering at least a portion of the second end of the media pack 25c and including a surface facing in a direction away from the second end of the media pack. Id. at Figs. 1–2, [0059] and [0076]. The open, second end cap 26 comprises an axially directed housing seal member (i.e., radial seal portion 38a) located on the surface of the first portion of the open, second end Id. at Fig. 2, [0072]. The open, second end cap 26 also comprises a clean air outlet (i.e., opening 29) surrounded by the first portion of the open, second end cap 26 and the axially directed housing seal member 38a. Id. at Fig. 2, [0071].

    PNG
    media_image1.png
    1113
    1189
    media_image1.png
    Greyscale

Claim 27 describes the air filter cartridge of claim 24.  The air filter cartridge includes a media pack comprising open cell foam.
Claim 72 describes that the combination air filter cartridge and coupling system according to claim 69. The air filter cartridge includes a media pack comprising open cell foam.
Claim 28 
Claim 73 describes that the combination air filter cartridge and coupling system according to claim 69. The media pack comprises multiple layers of media.
Claim 29 describes an air filter cartridge according to claim 28. The media pack comprises multiple wraps of media.
Claim 74 describes that the combination air filter cartridge and coupling system according to claim 69. The media pack comprises multiple wraps of media.
Claim 30 describes an air filter cartridge according to claim 29. At least two wraps of media comprise the same media.
Claim 75 describes that the combination air filter cartridge and coupling system according to claim 74. At least two wraps of media comprise the same media.
Baseotto does not disclose that air filter cartridge 5 includes a media pack comprising open cell foam. 
In the analogous art of air filter media pack, Nepsund discloses a prefilter comprises a layer of fibrous media and a layer of open cell foam media. Nepsund col. 3, ll. 1–5.It would have been obvious to include a prefilter circumscribing Baseotto’s filter cartridge 5 as it is conventional to have a prefilter for air filter cartridge. With this modification, Baseotto’s filter media would have multiple layers of media (i.e., Baseotto’s filter media 25 and Nepsund’s fibrous media and open cell foam media). Additionally, modified Baseotto’s multiple layers media would present as wraps becuase the Nepsund’s prefilter structure is wrapped around Baseotto’s filter media 25. 
As for the limitation of that at least two wraps of the media comprise the same media, modified Baseotto does not explicitly disclose this feature. However, Nepsund discloses that while its most preferable prefilter arrangement have only two layers, alternate constructions are 
Claim 31 describes an air filter cartridge according to claim 28. The media pack is a gradient efficiency media pack.
Claim 76 describes that the combination air filter cartridge and coupling system according to claim 69. The media pack is a gradient efficiency media pack.
Modified Baseotto discloses that the fibrous media is more efficient filter media than the foam media, which gives the prefilter gradient. Nespund col. 14, ll. 45–52. 
Claim 56 describes the air filter cartridge according to claim 24. The filter media pack comprises pleated media.
Claim 77 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises pleated media.
Baseotto discloses that the filter media pack 25 could be pleated media. Baseotto [0060]. 
Claim 57 describes the air filter cartridge according to claim 24. The media pack comprises pleated media arranged in a cylindrical configuration with an open interior.
Claim 78 describes that the combination air filter cartridge and coupling system according to claim 69. The media pack comprises pleated media arranged in a cylindrical configuration with an open interior.
Baseotto discloses that the media pack 25 is pleated media arranged in a cylindrical configuration with an open interior 30. Baseotto Fig. 1, [0061] and [0063]. 
Claim 58 describes the air filter cartridge according to claim 24. The filter media pack comprises depth media.
Claim 79 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises depth media.
As discussed in claim 27, it would have been obvious to include Nepsund’s prefilter around Baseotto’s filter media pack 25. Nepsund’s prefilter is depth media. Nepsund col. 2, ll. 21–27. 
Claim 59 describes the air filter cartridge according to claim 24. The cartridge-side coupling element further comprises an outer perimeter arranged around a periphery of the media pack and extending from the first portion.
Claim 80 describes that the combination air filter cartridge and coupling system according to claim 69. The cartridge-side coupling element of the air filter cartridge further comprises an outer perimeter arranged around a periphery of the media pack and extending from the first portion.
Baseotto discloses that the cartridge-side coupling element 27 further comprise an outer perimeter (i.e., outer rim 51) arranged around a periphery of media pack 25 and extending from the first portion 65. Baseotto Fig. 5, [0096] and [0099]. 
Claim 60 describes the air filter cartridge according to claim 24. The first portion comprises a flat surface arranged as a ring around the groove.
Claim 81 
Baseotto discloses that the first portion 65 comprises a flat surface arranged as a ring (i.e., outer ring) around the groove 55. Baseotto Figs. 4–5, [0097] and [0099]. 
Claim 61 describes the air filter cartridge according to claim 24. The groove is formed by an inner wall, a bottom, and the central projection.
Claim 82 describes the combination air filter cartridge and coupling system according to claim 69. The groove of the cartridge cartridge-side coupling element comprises an inner wall, a bottom, and the central projection.
Claim 62 describes that the air filter cartridge according to claim 61. The groove comprises a plurality of ribs extending along the inner wall.
Claim 83 describes the combination air filter cartridge and coupling system according to claim 82. The groove of the cartridge-side coupling element comprises a plurality of ribs extending along the inner wall.
Claim 63 describes that the air filter cartridge according to claim 24. The central projection comprises a wall having an outer surface and an inner surface. The outer surface of the wall forms part of the groove, and the inner surface of the wall forms part of the central recess.
Claim 84 describes that the combination air filter cartridge and coupling system according to claim 69. The central projection comprises a wall having an outer surface and an inner surface. The outer surface of the wall forms part of the groove, and the inner surface of the wall forms part of the central recess.
Claim 67 
Claim 88 describes the combination air filter cartridge and coupling system according to claim 84. The inner surface comprises a plurality of alternating convex section and concave section. The outer wall comprises a plurality of alternating convex section and concave section.
Claim 68 describes that the air filter cartridge according to claim 63. The wall of the central projection has a depth that is greater than a depth from the first portion to the central recess.
Claim 89 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection has a depth that is greater than a depth from the first portion to the central recess.
While the disclosed embodiment of Baseotto does not explicitly disclose that the groove is formed by the central projection, Baseotto discloses an alternative embodiment of cartridge-side coupling element 627 with a first portion 660, a central projection 641a and a groove. Baseotto Figs. 26–27, [0186].  The groove is formed by an inner wall, a bottom and the central projection 641a. Id. Baseotto also discloses that te groove comprises a plurality of ribs extending along the inner wall. Id. at Fig. 26. Baseotto also discloses that the central projection 641a having a wall that comprises an outer surface and an inner surface. The outer surface forms the part of the groove. The inner surface forms part of the central recess. Id. at Fig. 27, [0186].  Baseotto also disclose that the inner surface and outer surface comprises a plurality of alternating convex and concave sections. Id. at Fig. 26. 
Baseotto’s alternative embodiment does not disclose that the wall of the central projection 641a has a depth that is greater than a depth from the first portion to the central recess. However, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the 

    PNG
    media_image2.png
    1137
    838
    media_image2.png
    Greyscale

Claim 64 describes that the air filter cartridge according to claim 24. The wall of the central projection has a serpentine configuration.
Claim 85 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection has a serpentine configuration.
Baseotto discloses that the wall 84 of the central projection 70 has s serpentine configuration. Baseotto Fig. 5A, [0108]. 
Claim 65 describes that the air filter cartridge according to claim 24. The wall of the central projection is continuous.
Claim 86 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection is continuous.
Baseotto discloses that the wall 84 of the central projection 70 is continuous. Baseotto Fig. 5A, [0108]. 
Claim 69 describes that a combination air filter cartridge and coupling system.  The combination air filter cartridge and coupling system comprises an air filter cartridge. The air filter cartridge comprises a filter media pack extending between a first end and a second, opposite, end. The air filter cartridge comprises a closed, first end cap on the first end of the filter media pack. The closed, first end cap comprises a cartridge-side coupling element of a coupling system for releasably coupling the air filter cartridge and a housing of a dedicated air filter assembly. 
The cartridge-side coupling element comprises a first portion, a central projection, and a groove located between the first portion and the central projection. The first portion covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack. The groove is surrounded by the first portion and opens in a direction away from the second end of the media pack. The central projection is surrounded by the groove. The cartridge-side coupling element also comprises a central recess surrounded by the central projection and opens in a direction away from the second end of the media pack. 
The filter cartridge also comprises an open, second end cap on the second end of the filter media pack.  The open, second end cap comprises a first portion covering at least a portion of the second end of the media pack and including a surface facing in a direction away from the second 
The combination air filter cartridge and coupling system also comprises an adapter comprising a first surface constructed to face the housing-side coupling element of the coupling system when combined with the air filter cartridge, and a second surface constructed to face away from the cartridge-side coupling element of the coupling system when combined with the air filter cartridge.
Here, the limitation of “closed, first end cap” and “cartridge-side coupling element” are essentially the same element as the instant disclosure indicates that “the cartridge-side coupling element 10 is a closed end cap of an air filter cartridge.” Spec. dated Nov. 07, 2019 (“Spec.”) p. 15.  
Baseotto discloses a combination of air filter cartridge (i.e., air filter cartridge 5) and coupling system (i.e., end cap 27). Baseotto Fig. 1, [0058]–[0059] and [0076]. The air filter cartridge 5 comprises a filter media pack (i.e., media pack 25) extending between a first end (i.e., end 25b) and a second opposite end (i.e., end 25c). Id. at Fig. 1, [0059] and [0076]. The air filter cartridge 5 comprises a closed, first end cap (i.e., end cap 27) on the first end of the filter media pack. Id. The air filter cartridge comprises an open, second end cap (i.e., end cap 26) on the second end of the filter media pack. Id. The closed, first end cap 27 comprises a cartridge-side coupling element 27 of the coupling system for releasably coupling the air filter cartridge 5 and a housing (i.e., access cover 4) of a dedicated air filter assembly. Id.
Baseotto discloses that cartridge-side coupling element 27 comprises a first portion (i.e., outer ring section 65), a central projection (i.e., projection arrangement 70), and a groove (i.e., inner projection 55) located between the first portion 65 and the central projection 70. Id. at Figs. 4–5, [0097], [0099] and [0103]. The first portion 65 of the cartridge-side coupling element 27 covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack (i.e., outer ring section 65 in overlap with media pack 25 and extends from a periphery of the first end of the media pack 5). Id. at Figs. 4–5, [0099]. The groove 55 is surrounded by the first portion 65 and opens in a direction away from the second end of the media pack. Id. at Fig. 5, [0055]. The central projection 70 is surrounded by the groove 55. The cartridge-side coupling element 27 also comprises a central recess (i.e., center 27z) surrounded by the central projection 70. Id. at Fig. 5, [0113]. The central recess 27z opens in a direction away from the second end of the media pack 27. Id. 
Baseotto also discloses that the filter cartridge 5 also comprises an open, second end cap (i.e., end cap 26) on the second end 25c of the filter media pack 25. Id. at Fig. 1, [0063].  Baseotto discloses that the open, second end cap (i.e., end cap 26) comprises a first portion covering at least a portion of the second end of the media pack 25c and including a surface facing in a direction away from the second end of the media pack. Id. at Figs. 1–2, [0059] and [0076]. The open, second end cap 26 comprises an axially directed housing seal member (i.e., radial seal portion 38a) located on the surface of the first portion of the open, second end cap 26. Id. at Fig. 2, [0072]. The open, second end cap 26 also comprises a clean air outlet (i.e., opening 29) surrounded by the first portion of the open, second end cap 26 and the axially directed housing seal member 38a. Id.
Additionally, Baseotto discloses that the combination air filter cartridge and coupling system also comprises an adapter (i.e., a projection/receiver arrangement 130) comprising a first surface (i.e., upper surface of arrangement 130) constructed to face the housing-side coupling element of the coupling system (i.e., house cover 4) when combined with the air filter cartridge 5, and a second surface (i.e., the bottom surface of arrangement 130 ) constructed to face away from the cartridge-side coupling element 27 of the coupling system when combined with the air filter cartridge 5. Id. at Fig. 8, [0142].
Claim 70 describes the combination air filter cartridge and coupling system according to claim 69. The second surface of the adapter comprises a three-dimensional structure comprising a groove arranged between a first projection and a second projection, wherein the groove of the second surface of the adapter is constructed to receive the central projection of the cartridge-side coupling element.
Baseotto disclose that the second surface of the adapter 130 comprises a three-dimensional structure comprises a groove (i.e., groove 111) arranged between a first projection and a second projection. Baseotto Fig. 8, [0143]. The groove of the second surface of the adapter 130 is constructed to receive the central projection 70 of the cartridge-side coupling element 27. Id. 

    PNG
    media_image3.png
    572
    815
    media_image3.png
    Greyscale

Claim 71 describes the combination air filter cartridge and coupling system according to claim 70. The groove of the second surface of the adapter comprises a serpentine shape.
Baseotto discloses that the groove 111comprises a serpentine shape as it is designed to receive central projection 70, which is serpentine shaped. Baseotto Fig. 7B, [0130].

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (I): a continuous central projection wall — claims 65 and 86
Species (Ⅱ): a non-continuous central projection wall — claims 66 and 87
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 24 and 69. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
A continuous central projection wall is the opposite of a non-continuous central projection wall. They two species are mutually exclusive. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776